Citation Nr: 1825346	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a higher initial rating for tinea pedis, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 (tinea pedis) and February 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in October 2012 (tinea pedis) and May 2013 (respiratory); statements of the case were issued in November 2013; and a substantive appeal was received in December 2013.   

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran has also been diagnosed with pulmonary nodules, the Board has expanded the issue to include any respiratory disability. The issue is as stated on the title page.

The Veteran requested to testify before the Board in a videoconference hearing.  
A hearing was scheduled for November 2016.  The Veteran failed to report for the hearing or provide a reason for his failure to report.  Consequently, the Board finds that the hearing request is withdrawn.  

The issue of entitlement to service connection for a respiratory disability, to include COPD, is of addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinea pedis has not affected at least five percent, but less than 20 percent, of his entire body, or at least five percent, but less than 20 percent, of exposed areas, or; required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating without competent evidence of residual scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); or superficial scars that have an area or areas of 144 square inches (929 sq. cm.) or greater; or scars that are unstable or painful. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating evaluation for the Veteran's service-connected tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In August 2009, the AOJ issued a notification letter.  Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2011 and June 2017.  The examiners reviewed the claims file in conjunction with the examinations; and they addressed all relevant rating criteria.  As such, the Board will proceed to the merits of the rating issue. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's service-connected tinea pedis has been rated by the RO under the provisions of Diagnostic Code 7813 (dermatophytosis).  This regulatory provision instructs that the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801-7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  

Under Diagnostic Code 7806, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

With regards to scars, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  The RO granted service connection for tinea pedis in a January 2012 rating decision.  The amended regulations are applicable to claims received on or after October 23, 2008, (the current claim was treated by the RO as received in May 2009), or where a claimant requests readjudication under the new criteria.  

Per the "new" criteria, Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.

Pursuant to Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 
6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 
144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three or four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

The Veteran underwent a VA examination in December 2011.  The examiner reviewed the file in conjunction with the examination.  The Veteran reported that one year earlier, he was treated with a 90 day course of apo-terbinafine and Uramaxin.  He stated that this markedly improved the skin on his feet.  The examiner noted that the Veteran had been treated with oral medications (terbinafine) for six weeks or more (but not constant) in the past 12 months.  He was not treated with systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, or sympathomimetics.  

Upon examination, the Veteran had infections on less than 5 percent of the total body area, and no infection on any exposed areas.  The examiner also noted hyperpigmented 4-6 mm. macules on the upper chest and back, with one tender 
5 mm. on his back.  The examiner opined that these appeared to be from old acne lesions, with reported improvement with apo-terbinafine.  The examiner noted that the functional impact of the Veteran's tinea pedis was that the Veteran had to retire because his steel toed boots were occlusive and led to chronic problems with his tinea pedis.   

The Veteran underwent another VA examination in June 2017.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that the tinea pedis had cleared up.  However, the Veteran reported daily, throbbing pain between the 4th and 5th toes.  He denied that flare-ups impacted the function of the foot.  He denied any functional loss or functional impairment.  Upon examination, the Veteran had a 2 cm. x .1 cm. scar on the lateral aspect of the second toe bilaterally.  The Veteran did not have any scars that were painful or unstable; have a total area equal to or greater than 39 square cm.; or were located on the head, face, or neck.    

Analysis

In order for the Veteran to warrant a compensable rating, his tinea pedis must be manifested by: dermatitis or eczema affecting at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  The Board notes that the criteria for a higher rating have not been met.  The December 2011 VA examiner explicitly found that the Veteran's tinea pedis affected less than 5 percent of his entire body, and no exposed areas.  

Additionally, the Board notes that the Veteran's tinea pedis has resolved; and that the residual scars are not deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) (Diagnostic Code 7801).  They do not have an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); and they are not unstable or painful (Diagnostic Code 7804).  

The Board recognizes the lay statements submitted by the Veteran's wife and siblings.  These statements reflect that the Veteran's tinea pedis was manifested by discomfort, blisters, and a foul odor (Buddy/Lay Statement 8/6/10, 9/14/10, 11/21/13, and 12/12/13).  The Board finds them competent and credible, but they are not probative evidence relating to the regulatory criteria for a higher rating.  
On the other hand, the Board finds that competent evidence noted in the 
VA examination reports is probative, competent, and credible evidence related to the factual status of the Veteran's service-connected tinea pedis.  As such, the Board places much weight on this evidence.  Indeed, neither the VA examination reports nor the outpatient treatment reports reflect that the criteria for a compensable rating have been met.  

As the Board finds that the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for tinea pedis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

An initial compensable rating for tinea pedis is denied.  


REMAND

The Veteran has argued that his COPD was caused by possible exposure to asbestos (See Appellate Brief, 10/16/17)

With respect to claims involving asbestos exposure, there are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular are included in VBA's Adjudication Procedures Manual, M21-1, IV.ii.2.C.2.  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. See M21-1, IV.ii.2.C.2.f.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  M21-1, IV.ii.2.C.2.h.

In the February 2013 rating decision, the RO stated that "We also have not been able to verify the [sic] you had exposure to asbestos."  However, there is no explanation as to what efforts were made to determine whether the Veteran was exposed to asbestos.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination.  Consequently, the nature of the Veteran's respiratory disability is not entirely clear.  However, the Board notes that pulmonary function tests (PFTs) conducted in September 2010 reflect flow volume loop suggestive of respiratory obstruction (Medical Treatment Record - Non - Government Facility, 11/21/12).  Additionally, CT scans reflect pulmonary nodules (Medical Treatment Record - Non - Government Facility, 11/14/12).  

Accordingly, the case is REMANDED for the following actions:

1.  Take any and all required efforts, to include following development procedures outlined in the 
M21-1, to determine whether the Veteran was exposed to asbestos during service.  All efforts should be documented.  , 

2.  After completing #1, then afforded the Veteran 
a VA examination for the purpose of determining the nature and etiology of his respiratory disability.  The examiner is to review the claims file to become familiar with the pertinent medical history of the Veteran's respiratory disorder(s).  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability began during or is causally related to service, to include as due to exposed to asbestos.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  After completion of the above, then readjudicate the service connection issue.   If the benefit sought cannot be granted, then issue the Veteran and his representative a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


